Citation Nr: 1014095	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  06-36 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities, claimed as secondary to 
the service connected diabetes mellitus.  

2.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities, claimed as secondary to 
the service connected diabetes mellitus.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk


INTRODUCTION

The Veteran served on active duty from October 1967 to 
November 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2006 rating decision of the RO.  

In a January 2010 letter, the Veteran cancelled his hearing 
before a Veterans Law Judge that had been scheduled in 
response to his request.  


FINDINGS OF FACT

1.  The currently demonstrated sensory neuropathy of the 
upper extremities is shown as likely as not to be due to the 
service-connected diabetes mellitus.  

2.  The currently demonstrated sensory neuropathy of the 
lower extremities is shown as likely as not to be due to the 
service-connected diabetes mellitus.  


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by sensory neuropathy of the upper 
extremities is proximately due to or the result of a service 
connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2009).  

2.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by sensory neuropathy of the lower 
extremities is proximately due to or the result of the 
service connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

The notice requirements of VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence that may be 
relevant to the claim.  

The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, the degree of disability, and the effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

However, insufficiency in the timing or content of the VCAA 
notice is harmless if the defect is not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).  

In a December 2005 letter, the RO provided notice to the 
Veteran regarding what information and evidence is needed to 
substantiate a claim for compensation based upon an 
additional disability that was caused or aggravated by a 
service-connected disability, as well as what information and 
evidence must be submitted by the Veteran, what information 
and evidence will be obtained by VA, and the need to advise 
VA of or submit any further evidence that pertained to the 
claim.  Furthermore, in a March 2006 letter, the Veteran was 
advised of how disability ratings and effective dates were 
assigned.  

The Board is also satisfied VA has made reasonable efforts to 
obtain relevant records and evidence.  Specifically, the 
information and evidence that has been associated with the 
claims file includes the Veteran's service treatment records, 
post service private and VA treatment records, and the 
Veteran's statements.  

The Veteran has been specifically notified of the evidence 
needed to substantiate the claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  He was an active participant in the claims process 
and responded to VA's requests for information.  

Any defect in notice is not shown to have disrupted the 
essential fairness of the adjudication. Id.  To the extent 
that the action taken hereinbelow is favorable to the 
Veteran, there is no prejudice to the Veteran. See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).  


Analysis

The Veteran asserts that his peripheral neuropathy is caused 
by his service connected diabetes mellitus.  

Service connection may be granted for disability resulting 
from disease or injury incurred in the line of duty or from 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110, 1131; 38 
C.F.R. § 3.303.  

The Board notes that the peripheral neuropathy, bilateral 
upper and lower extremities was not diagnosed during the 
Veteran's active service nor was it noted on any medical 
treatment record until December 2005, eighteen years after 
separation from service.  

Hence, the peripheral neuropathy of both upper and lower 
extremities is not shown to have been manifested during 
active service or to be causally related to any event of 
incident of his active service.  

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a); Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).  

The controlling regulation has been interpreted to permit a 
grant of service connection not only for disability caused by 
a service-connected disability, but for the degree of 
disability resulting from aggravation of a nonservice-
connected disability by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

To prevail on the issue of secondary service causation, the 
record must show (1) evidence of a current disability, (2) 
evidence of a service-connected disability, and (3) medical 
nexus evidence establishing a connection between the current 
disability and the service-connected disability.  Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. 
App. 513, 516-17 (1995).  

When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310(a); Harder v. 
Brown, 5 Vet. App. 183, 187-89 (1993).  

In the present case, the service-connected disability 
consists of diabetes mellitus.  Moreover, he has a diagnosis 
of very mild sensory neuropathy, primarily in the lower 
extremities.  

The Veteran's treating doctor opined that he suffered from 
mild diabetic neuropathy causing sensory symptoms as shown by 
accompanying medical studies.  While these testing results 
indicated that mild sensory neuropathy was unlikely related 
to the history of diabetes mellitus, the basis for this 
statement is not clear from the record.  

Although the Veteran may feel that his peripheral neuropathy, 
bilateral upper and lower extremities is caused by his 
service-connected diabetes, he is not, as noted above, shown 
to have the requisite medical training or credentials needed 
to render a competent opinion on this matter.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Barr 
v. Nicholson, 21 Vet. App. 303 (2007).

However, the Board finds the medical evidence to be in 
relative equipoise in this case by showing the current 
sensory neuropathy of the upper and lower extremities as 
likely as not is due to the only generalized disease process 
identified in the record.  In resolving all reasonable doubt 
in the Veteran's favor, service connection for sensory 
neuropathy of the upper and lower extremities is warranted.  


ORDER

Service connection for sensory neuropathy of the upper 
extremities is granted.  

Service connection for sensory neuropathy of the lower 
extremities is granted.  


____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, Board of Veterans' Appeals  


 Department of Veterans Affairs


